              Case 6:18-cv-00748-MC             Document 15     Filed 10/09/18        Page 1 of 1




     KYLE SCHUMACHER (Bar No. 121887)
1    kschumacher@sagarialaw.com
     SAGARIA LAW, P.C.
2    3017 Douglas Blvd., Ste. 200
     Roseville, CA 95661
3    408-279-2288 ph: 408-279-2299 fax
4    Attorneys for Plaintiff
     Nancy Boyd
5

6                               IN THE UNITED STATES DISTRICT COURT
7                           DISTRICT OF OREGON – EUGENE DIVISION
8
     NANCY BOYD,                                         Case No.: 6:18-cv-00748-MC
9
                                                         NOTICE OF SETTLEMENT WITH
10                             Plaintiff,                DEFENDANT CAPITAL ONE, N.A.
11          v.
12

13    CAPITAL ONE, N.A.
14

15

16
                               Defendants.
17

18   TO THE COURT, CLERK OF COURT, AND ALL PARTIES:
19          PLEASE TAKE NOTICE THAT plaintiff Nancy Boyd and defendant Capital One,
20
     N.A., have reached a settlement in principle of the above captioned case and are in the process of
21
     documenting said settlement. Plaintiff anticipates filing a dismissal within 40 days once the
22
     settlement is finalized.
23

24
                                                            Sagaria Law, P.C.
25   Dated: October 9, 2018                                 /s/ Kyle Schumacher
                                                            Kyle Schumacher
26
                                                            Attorneys for Plaintiff
27

28




                                             NOTICE OF SETTLEMENT - 1
